Citation Nr: 1332413	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active service from June 1981 to October 1987.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2009 rating decision.  

In the February 2009 rating decision, the RO granted service connection for Hepatitis C and assigned a noncompensable disability evaluation.  The Veteran filed a notice of disagreement with the assigned rating.  In November 2009, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective as of the date of service connection.  The Veteran perfected his appeal with regard to this issue.  

In June 2010, the RO proposed to sever service connection for Hepatitis C.  In a September 2010 rating determination, the RO severed service connection for Hepatitis C.  Thereafter, the Veteran perfected his appeal with regard to this issue.  

In March 2012, the Board affirmed the severance of service connection for hepatitis C, which mooted the increased rating claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a settlement agreement that was reached between VA and the Veteran's attorney.  The settlement agreement ordered VA to reinstate service connection for the Veteran's hepatitis C, reinstate the 10 percent rating back to the date of severance, and then to return the Veteran's claim to the Board for processing of the Veteran's increased rating claim.  The settlement agreement was attached to a joint motion for remand (JMR) which ordered the Board to comply. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011 and gave testimony with regarding the issue of entitlement to a rating in excess of 10 percent for hepatitis C.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran is seeking a rating in excess of 10 percent for hepatitis C.  It does not appear that he has undergone a VA examination for his hepatitis C, and the most recent medical evidence is now more than three years old.  As such a remand is necessitated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private treatment he has received for his hepatitis C since April 2008, then obtain any identified records.

2.  Obtain all VA treatment records from May 2010 to the present.

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service connected hepatitis C. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


